Citation Nr: 1235920	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected knee disabilities.  

2.  Entitlement to service connection for sleep apnea, claimed as due to exposure to airborne hazards and, alternatively, as due to a traumatic brain injury (TBI).

3.  Entitlement to service connection for hyperthyroidism, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial compensable rating for left knee degenerative joint disease.  

5.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, to include entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with right knee degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1973 to July 1973 and in the Navy Reserves from February 1995 to July 1995, May 2002 to November 2002, and from February 2005 to May 2006.  He also had an unverified period of service in the Navy Reserves until his August 1, 2009 retirement.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in October 2008, April 2009, and April 2010.  

The October 2008 rating decision denied service connection for a back disorder and granted service connection for right and left knee degenerative joint disease with a 10 percent rating assigned for the right knee and a noncompensable (0 percent) rating assigned for the left knee effective August 10, 2007.  The April 2009 rating decision denied service connection for sleep apnea and the April 2010 rating decision denied service connection for hyperthyroidism.  

The Veteran has raised the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with right knee degenerative joint disease.  See April 2011 VA Form 21-4138.  There is no indication from the record, to include the Veteran's Virtual VA claims folder, that the RO has adjudicated this claim.  As it is part of the Veteran's claim for an increased rating, the Board has assumed jurisdiction over it.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript is of record.  He submitted additional evidence directly to the Board after his claims were certified, which was accompanied by a waiver of consideration by the RO and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for hay fever has been raised by the record and acknowledged by the RO, see December 2008 report of contact and letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in regards to the five issues on appeal.

The Veteran seeks entitlement to service connection for a back disorder.  He initially asserted that his back problems were the result of repeated jumps from vehicles while engaged in convoy duties while stationed in Iraq.  He asserted the injuries were constantly aggravated with the wearing of over 50 pounds of Kevlar, weapons, and ammunition, which he had to wear whenever he traveled.  See December 2008 VA Form 21-4138.  The Veteran has since asserted that his back problems are due to his service-connected bilateral knee disabilities.  See September 2012 transcript.  Notice of how to establish a claim on a secondary basis should be provided to the Veteran on remand.  

Service treatment records contain one record of treatment related to the Veteran's back, namely a May 2003 record that reveals he was assessed with lumbar strain.  This record pre-dates the Veteran's deployment to Iraq (where he was stationed from August 2005 to March 2006); it also falls between his last two periods of active duty service.  

As noted above, the Veteran has an unverified period of service with the Navy Reserves.  On remand, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the Reserves.  This is especially important given the fact that he was treated for back problems during non-active duty.  

The Veteran was afforded a VA examination in conjunction with his claim for service connection for a back disorder in July 2008.  At that time, the examiner noted the May 2003 treatment record and diagnosed the Veteran with lumbar spine, musculoskeletal strain, acute and chronic with intermittent chronic pain with radiographic evidence of scoliosis of the lumbar spine and osteophytes in the vertebral body margins and facet arthropathy.  It was the examiner's opinion that this is as likely as not the same condition as in service.  

The Board acknowledges this opinion, as well as the fact that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.  It is not clear, however, whether the Veteran was treated for lumbar training during either a period of ACDUTRA or INACDUTRA.  Given the foregoing, the Veteran should be afforded another VA examination after verification of the types of his service in the Navy Reserves, to include in May 2003, is received.  The VA examiner should also address whether any back disorder is proximately due to or a result of the Veteran's service-connected knee disabilities.  

The Veteran also seeks service connection for sleep apnea.  He initially asserted that it was due to his exposure to airborne hazards, to include the smoke from "burn pits," and that it developed during his deployment to Iraq but was not diagnosed until he underwent a sleep study in October 2009.  The Veteran reports that upon his return home from Iraq, his wife became concerned about his loud snoring and the fact that he stopped breathing when he slept.  See December 2008 VA Form 21-4138; November 2009 VA Form 9.  Alternatively, the Veteran claims that his sleep apnea is due to a TBI, and he has provided an article that he contends shows a connection between TBI and sleep disordered breathing, to include sleep apnea.  See May 2010 statement in support of claim; see also November 2010 pulmonary outpatient note.  

The Board has reviewed service treatment records associated with the Veteran's August 2005 to February 2006 deployment to Iraq and has not found any evidence that he suffered a TBI.  It notes, however, that service connection for a cognitive disorder, not otherwise specified, status post TBI, was granted as separate from his service-connected PTSD in a March 2009 rating decision.  As such, it appears that the RO has conceded that he did suffer a TBI.  Given the foregoing, the claim must be remanded in order to schedule the Veteran for an appropriate VA examination to determine the etiology of any sleep apnea.  The Board notes that recent VA treatment records indicate that in September 2011, the Veteran reported that he used to have sleep apnea and used to have CPAP, but felt that his sleep apnea had resolved since losing weight.  See endocrinology clinic note.  

The Veteran also claims service connection for hyperthyroidism, which he claims is secondary to his service-connected PTSD.  He also testified, however, that while stationed in Iraq, he had some of the same symptoms that were present at the time he was diagnosed with hyperthyroidism, to include racing heart, sweating and an inability to catch his breath.  See April 2010 VA Form 21-4138; September 2012 transcript.  The Veteran has submitted an article that he asserts shows there is substantial evidence that psychological stress provokes Graves's disease hyperthyroidism.  

VA treatment records reveal that the Veteran was diagnosed with Graves's disease sometime in June 2009 after having abnormal thyroid function tests and symptoms of hyperthyroidism.  See December 2009 endocrinology consult note.  Subsequent VA treatment records indicate it was in remission by September 2010.  See endocrinology outpatient note.  Interestingly, a March 2011 addendum indicates that the Veteran had an unusual story of a Graves-like picture and then remission.  

Given the assertions raised by the Veteran, and the post-service medical evidence of record, the Board finds that the claim must be remanded in order to schedule the Veteran an appropriate VA examination to determine the etiology of any hyperthyroidism.  This is especially important in light of the definition for Grave's disease found in Dorland's Illustrated Medical Dictionary, which, in pertinent part, indicates that it is a disorder of the thyroid, usually of autoimmune etiology, characterized by at least two of the following symptoms, to include hyperthyroidism, goiter, and exophthalmos, and that signs and symptoms include fatigability, sweating, and palpitations.  

The Veteran also seeks increased initial ratings for his service-connected knee disabilities.  He submitted three VA Forms 21-4142 that were received at the RO in April 2011, prior to certification of his claims to the Board.  See May 2012 VA Form 8.  There is no indication, however, that the RO took any action to obtain records from the identified private medical providers.  As they are pertinent to the claim for a rating in excess of 10 percent for right knee degenerative joint disease, and pertain to a total knee replacement that the Veteran underwent in February 2011, this must be rectified on remand.  

The Veteran's knees were last evaluated in July 2008.  On remand, a more contemporaneous VA examination should be scheduled to ascertain the current severity of his left and right knee disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Navy Reserves, to include in May 2003. 

2.  Notify the Veteran (1) about the information and evidence not of record that is necessary to substantiate a claim for service connection for a back disorder on a secondary basis (see 38 C.F.R. § 3.310); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide. 

3.  Obtain the Veteran's treatment records from the Denver VAMC, dated since May 2012.  

4.  Obtain the Veteran's complete treatment records from Sky Ridge Medical Center, Dr. R.G., and Dr. D.K. (who are listed on the VA Forms 21-4142 received April 2011). 

5.  After receiving verification of any periods of ACDUTRA or INACDUTRA in May 2003 while the Veteran was serving in the Navy Reserves, schedule the Veteran for a VA examination of his spine.  Specifically notify the examiner of the verified periods of service in May 2003.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies, including x-rays, must be performed. 

The examiner should identify all current disorders of the spine and provide the following opinions:

(a) whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current spine disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the lumbar strain noted in May 2003 if it is determined that was during a period of ACDUTRA or INACDUTRA.  In providing this opinion, the examiner should acknowledge the Veteran's report of continuous back symptoms while carrying heavy equipment in Iraq. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral knee disabilities caused any current spine disorder. 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral knee disabilities aggravated (i.e., caused an increase in severity of) any current spine disorder. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of spine disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Schedule the Veteran for an appropriate examination related to his claim for sleep apnea.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies must be performed. 

The examiner should identify whether the Veteran currently has sleep apnea and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently or previously diagnosed sleep apnea had its onset during active service or is related to any in-service disease, event, or injury, to include the alleged exposure to airborne hazards and/or the conceded TBI.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner must also include a discussion of the article(s) submitted by the Veteran pertaining to his claim for sleep apnea.  

7.  Schedule the Veteran for an appropriate examination related to his claim for hyperthyroidism.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies must be performed. 

The examiner should identify whether the Veteran currently has hyperthyroidism and/or Grave's disease and (a) provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently or previously diagnosed hyperthyroidism and/or Grave's disease had its onset during active service or is related to any in-service disease, event, or injury.  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD caused any current or previously diagnosed hyperthyroidism and/or Grave's disease.  

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD aggravated (i.e., caused an increase in severity of) any current or previously diagnosed hyperthyroidism and/or Grave's disease.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hyperthyroidism and/or Graves disease (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner must also include a discussion of the article(s) submitted by the Veteran pertaining to his claim for hyperthyroidism.  


8.  Schedule the Veteran for an appropriate examination to evaluate the nature, extent and severity of his bilateral knee disabilities.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee disabilities.  

The examiner should report the range of motion measurements for the bilateral knees, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must state whether there is any evidence of ankylosis; any recurrent subluxation or lateral instability, and, if so, to what extent; and any impairment of the tibia/fibula.

The examiner must also state whether there is any dislocated semilunar cartilage in either knee with frequent episodes of "locking," pain, and effusion into the joint; or symptomatic removal of the semilunar cartilage in either knee.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

10.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



